In an action in which defendant husband has appealed to the Court of Appeals from an order of this court (31 A D 2d 765) (1) modifying a judgment of separation by reducing the weekly alimony granted therein from $125 to $100 and (2) affirming the judgment as so modified, he appeals, as limited by his brief, (a) from an order of the Supreme Court, Nassau County, entered September 11, 1969, which directed him to pay plaintiff $2,500 for her counsel’s fee to *541oppose defendant’s appeal to the Court of Appeals, plus plaintiff’s printing expenses, and (b) from so much of an order of the Supreme Court, Nassau County, entered November 14, 1969, as, on reargument and reconsideration, adhered to the original determination directing payment of the counsel fee, etc. Appeal from order of September 11, 1969 dismissed as academic, without costs. That order was superseded by the order of November 14, 1969 granting defendant’s motion for reargument and reconsideration. Order of November 14, 1969 modified, on the law and the facts, by adding thereto, after the words “ the original decision is adhered to ”, the following: “ except that the award of the counsel fee is reduced from $2,500 to $1,250, and the instalments thereof are reduced from $1,000 to $500 and from $1,500 to $750.” As so modified, order affirmed insofar as appealed from, without costs. The first installment, $500, shall be paid within 10 days after entry of the order to be made hereon. In our opinion, the award of a counsel fee was excessive and should be reduced as indicated herein (Zeitlan v. Zeitlan, 33 A D 2d 577). Rabin, Acting P. J., Munder, Martuscello, Brennan and Benjamin, JJ., concur.